Exhibit 10.3

DIRECTOR RESTRICTED STOCK UNIT AWARD CERTIFICATE

Non-transferable

GRANT TO

 

 

(the “Participant”)

by ScanSource, Inc. (the “Company”) of

the right to acquire                          shares of its common stock, no par
value (the “Shares”)

pursuant to and subject to the provisions of the ScanSource, Inc. 2013 Long-Term
Incentive Plan, as it may be amended and/or restated (the “Plan”), and to the
terms and conditions set forth in this Award Certificate (the “Award
Certificate”). This Award Certificate describes the terms and conditions of the
Restricted Stock Unit Award (the “Award”) granted herein and constitutes an
agreement between the Participant and the Company.

Unless vesting is accelerated in accordance with the Plan or the Award
Certificate, the vesting restrictions imposed under Section 2 of the Award
Certificate will expire with respect to the Award and the Shares subject to the
Award on the six (6)-month anniversary of the Grant Date (as defined below),
provided that the Participant has been continuously serving as a Director of the
Company from the Grant Date until the vesting date.

IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be executed as of the Grant Date.

 

SCANSOURCE, INC. By:     Its:   Authorized Officer

Grant Date: (the “Grant Date”):

Director RSU Agreement (Service-Based) (2013 Plan)



--------------------------------------------------------------------------------

AWARD CERTIFICATE TERMS AND CONDITIONS

1.    Grant of Award. ScanSource, Inc. (the “Company”) hereby grants to the
Participant named on Page 1 hereof (the “Participant”), subject to the
restrictions and the other terms and conditions set forth in the ScanSource,
Inc. 2013 Long-Term Incentive Plan, as it may be amended and/or restated (the
“Plan”), and in this Award Certificate, a Restricted Stock Unit Award (the
“Award”) for the number of Shares indicated on Page 1 hereof of the Company’s
common stock. For the purposes herein, the Shares subject to the Award are units
that will be reflected in a book account maintained by the Company and that will
be settled in Shares of Stock if and only to the extent permitted under the Plan
and this Award Certificate. Prior to issuance of any Shares upon vesting of the
Award, the Award shall represent an unsecured obligation of the Company, payable
(if at all) only from the Company’s general assets. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.

2.    Restrictions; Forfeiture. The Award and the underlying Shares are subject
to the following restrictions. No right or interest of the Participant in the
Award, to the extent restricted, may be pledged, encumbered or hypothecated to
or in favor of any party other than the Company or an Affiliate or shall be
subject to any lien, obligation or liability of the Participant to any other
party other than the Company or an Affiliate. Except as otherwise provided in
the Plan, the Award shall not be transferable (including by sale, assignment,
pledge or hypothecation) other than by will or the laws of intestate succession.
Prior to vesting, the Shares subject to the Award may not be sold, transferred,
exchanged, assigned, pledged, hypothecated or otherwise encumbered. Except as
may be otherwise provided in the Plan or this Award Certificate, if the
Participant’s service with the Company terminates for any reason other than as
set forth in paragraphs (b) or (c) of Section 3 hereof, and unless the Board
determines otherwise, then the Participant shall forfeit all of the
Participant’s right, title and interest in and to the Award and the Shares to
the extent the Award (and corresponding Shares) were not vested as of the date
the Participant’s Continuous Status as a Participant terminates. The
restrictions imposed under this section shall apply to all Shares or other
securities issued with respect to Shares hereunder in connection with any
merger, reorganization, consolidation, recapitalization, stock dividend or other
change in corporate structure affecting the Stock of the Company.

3.    Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a)    As to all of the Shares, on the six (6)-month anniversary of the Grant
Date, as specified on page 1 hereof, provided the Participant is still in
service as a Director of the Company on the vesting date and has been in service
since the Grant Date; or

(b)    As to all of the Shares, upon the termination of the Participant’s
service as a Director due to a separation from service (as defined under Code
Section 409A) due to death, Disability or Retirement; or

(c)    As to all of the Shares, in the event of a Change in Control (unless
required otherwise by Section 409A of the Code).

(d)    For clarification, for the purposes of this Section 3, “Disability” shall
have the meaning given such term in the Plan, except that the phrase “12 months”
shall be replaced by the phrase “six months”, and the Participant’s separation
from service will be deemed to be due to Retirement if and only if the
Committee, in its sole and absolute discretion, determines, at the time of the
Participant’s separation from service, that the Participant terminated service
as a Director of the Company due to Retirement (and the Committee will not be
required to deem the Participant’s separation from service as due to Retirement
even if similarly-situated Directors previously were deemed to have terminated
service as a Director of the Company due to Retirement).

Director RSU Agreement (Service-Based) (2013 Plan)

 

1



--------------------------------------------------------------------------------

4.    Settlement of Award; Delivery of Shares. No certificate or certificates
for the Shares shall be issued at the time of grant of the Award. Except as
otherwise set forth herein, a certificate or certificates for the Shares
underlying the Award (or, in the case of uncertificated Shares, other written
evidence of ownership in accordance with applicable laws) shall be issued in the
name of the Participant (or his beneficiary) only in the event, and to the
extent, that the Award has vested. Notwithstanding the foregoing, the following
provisions shall apply: (a) except as provided under Section 4(b) herein or to
the extent otherwise required or permitted under Code Section 409A, any Shares
or other benefits payable pursuant to the Award shall, upon vesting of the
Award, be distributed to the Participant (or his beneficiary) within sixty
(60) days after the vesting of the Award (provided that if such sixty (60)-day
period begins in one calendar year and ends in another, the Participant (or his
beneficiaries) shall not have the right to designate the calendar year of
payment); and (b) in the event that the Participant is subject to taxation under
Code Section 409A and the Restriction Period ends (and the Award vests) due to a
separation from service (as defined under Code Section 409A) and the Participant
is a “specified employee” (as defined under Code Section 409A), then such
distribution shall be subject to delay as provided in Section 18.22 of the Plan
(or any successor provision thereto).

5.    Voting and Dividend Rights. Except as expressly set forth herein, the
Participant shall not be deemed to be the holder of any Shares subject to the
Award and shall not have any dividend rights, voting rights or other rights as a
shareholder unless and until (and only to the extent that) the Award has vested
and certificates for such Shares have been issued to him (or, in the case of
uncertificated Shares, other written evidence of ownership in accordance with
applicable laws shall have been provided). Notwithstanding the foregoing, the
Participant shall have all dividend rights as a shareholder of the Shares
subject to the Award as if the Participant was the holder of the Shares subject
to the Award, prior to vesting of the Award, unless and until the Award is
forfeited. Consequently, the Participant will be entitled to receive any
dividends that would otherwise be payable on the Shares subject to the Award as
if they were outstanding, provided the Participant has not forfeited the Award
as of the record date of such dividends, and the Participant shall have the
right to receive any such dividends no later than sixty (60) days after such
record date. This dividend right will be treated as a separate award for
purposes of Code Section 409A.

6.    No Right of Continued Service or to Future Awards. Nothing in this Award
Certificate shall interfere with or limit in any way the right of the Company or
its shareholders to terminate the Participant’s service at any time, nor confer
upon the Participant any right to continue in the service of the Company or any
Affiliate. The grant of the Award does not create any obligation to grant
further awards.

7.    Tax Matters. The Participant acknowledges that the Company has made no
warranties or representations to the Participant with respect to the legal, tax
or investment consequences (including but not limited to income tax
consequences) related to the grant of the Award or receipt or disposition of the
Shares (or any other benefit), and the Participant is in no manner relying on
the Company or its representatives for legal, tax or investment advice related
to the Award or the Shares. The Participant acknowledges that there may be
adverse tax consequences upon the grant of the Award and/or the acquisition or
disposition of the Shares (or other benefit) subject to the Award and that the
Participant has been advised that he should consult with his or her own
attorney, accountant and/or tax advisor regarding the transactions contemplated
by the Award and this Award Certificate. The Participant also acknowledges that
the Company has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.

Director RSU Agreement (Service-Based) (2013 Plan)

 

2



--------------------------------------------------------------------------------

8.    Plan Controls; Entire Agreement; Amendment. The terms contained in the
Plan are incorporated into and made a part of this Award Certificate and this
Award Certificate shall be governed by and construed in accordance with the
Plan. In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Award Certificate, the provisions of the
Plan shall be controlling and determinative (unless the Committee determines
otherwise).    This Award Certificate sets forth all of the promises,
agreements, understandings, warranties and representations between the parties
with respect to the Award. This Award Certificate may be amended as provided in
the Plan.

9.    Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

10.    Severability. If any one or more of the provisions contained in this
Award Certificate is held to be invalid, illegal or unenforceable, the other
provisions of this Award Certificate will be construed and enforced as if the
invalid, illegal or unenforceable provision had never been included.

11.    Notice. Notices and communications under this Award Certificate must be
in writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to ScanSource, Inc., 6 Logue Court, Greenville, SC
29615, Attn: Secretary, or any other address designated by the Company in a
written notice to the Participant. Notices to the Participant will be directed
to the address of the Participant then currently on file with the Company, or at
any other address given by the Participant in a written notice to the Company.

12.    Beneficiary Designation. The Participant may, in the manner determined by
the Committee, designate a beneficiary to exercise the rights of the Participant
hereunder and to receive any distribution with respect to the Award upon the
Participant’s death. A beneficiary, legal guardian, legal representative or
other person claiming any rights hereunder is subject to all terms and
conditions of this Award Certificate and the Plan and to any additional
restrictions deemed necessary or appropriate by the Committee. If no beneficiary
has been designated or survives the Participant, the Participant’s rights with
respect to the Award may be exercised by the legal representative of the
Participant’s estate, and payment shall be made to the Participant’s estate.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
the Participant at any time provided the change or revocation is filed with the
Company.

13.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving the Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to Participant from time to time. In addition, the Participant shall
be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Participant under Applicable
Law.

14.    Deferral Rights. Notwithstanding any other provision of this Award
Certificate, the Participant may elect to defer the receipt of any Shares that
would otherwise be payable upon vesting of the Award. Any such deferral shall be
subject to such terms and conditions as may be established pursuant to the plan
under which such Shares will be deferred and to the extent permitted by Code
Section 409A.

Director RSU Agreement (Service-Based) (2013 Plan)

 

3